Exhibit 10.1

 

AMENDMENT NUMBER ELEVEN TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

 

This AMENDMENT ELEVEN TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT (this
“Amendment”), dated as of June 14, 2018, is entered into by and among Western
Alliance Bank, an Arizona corporation, as successor in interest to Bridge Bank,
National Association (“Lender”), on the one hand, and Determine, Inc., a
Delaware corporation, f/k/a Selectica, Inc. (“Determine”), and Determine
Sourcing Inc., a Delaware corporation, f/k/a Selectica Sourcing Inc.
(“Sourcing,” together with Determine, each a “Borrower,” and collectively
“Borrowers”) on the other hand, with reference to the following facts:

 

A.     Borrowers and Lender previously entered into that certain Amended and
Restated Business Financing Agreement, dated as of July 25, 2014, as amended by
that certain Amendment Number One to Amended and Restated Business Financing
Agreement and Waiver of Defaults, dated as of December 31, 2014, that certain
Amendment Number Two to Amended and Restated Business Financing Agreement, dated
as of March 11, 2015, that certain Amendment Number Three to Amended and
Restated Business Financing Agreement, dated as of June 5, 2015, that certain
Amendment Number Four to Amended and Restated Business Financing Agreement and
Waiver of Defaults, dated as of November 13, 2015, that certain Amendment Number
Five to Amended and Restated Business Financing Agreement, dated as of February
3, 2016, that certain Amendment Number Six to Amended and Restated Business
Financing Agreement, dated as of March 18, 2016, that certain Amendment Number
Seven to Amended and Restated Business Financing Agreement, dated as of April
20, 2016, that certain Amendment Number Eight to Amended and Restated Business
Financing Agreement and Waiver of Defaults, dated as of September 23, 2016, that
certain Amendment Number Nine to Amended and Restated Business Financing
Agreement dated as of January 23, 2017, and that certain Amendment Number Ten to
Amended and Restated Business Financing Agreement, dated as of June 1, 2017 (as
so amended, the “Agreement”);

 

B.     Borrowers have requested that Lender make certain amendments to the
Agreement;

 

C.     Lender has agreed with such requests, subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

1.     Defined Terms. All initially capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Agreement.

 

2.     Amendments to Section 12.1.

 

(a)     Section 12.1 of the Agreement is hereby amended to amend and restate the
following definitions in their entirety as follows:

 

“Maturity Date” means July 31, 2019 or such earlier date as Lender shall have
declared the Obligations immediately due and payable pursuant to Section 7.2
hereof.

 

“Prime Rate” means the greater of 4.75% per year or the variable per annum rate
of interest most recently announced by Lender as its "Prime Rate." Lender may
price loans to its customers at, above, or below the Prime Rate. Any change in
the Prime Rate shall take effect at the opening of business on the day specified
in the public announcement of a change in Lender’s Prime Rate

 

1

--------------------------------------------------------------------------------

 

 

3.     Amendment to Section 4.8.

 

(a)     Clauses (h) and (i) of Section 4.8 of the Agreement are hereby amended
and restated in their entirety as follows:

 

(h)     (1) Within 10 days after the end of each calendar month and (2) no later
than 3 business days prior to each Advance, a borrowing base certificate, in
form and substance satisfactory to Lender, setting forth Eligible Receivables
and Receivable Amounts thereof as of, in the case of a borrowing base
certificate delivered under clause (1) above, the last day of the preceding
calendar month, and in the case of a borrowing base certificate delivered under
clause (2) above, a date no earlier than three business days prior to the
Advance.

 

(i)     (1) Within 10 days after the end of each calendar month and (2) no later
than 3 business days prior to each Advance, a detailed aging of each Borrower’s
receivables by invoice date, together with payable aging, deferred revenue
report (showing short term vs. long term deferred revenue), billings detail,
cash collections journal, credit memo report, and such other matters as Lender
may request.

 

4.     Replacement Exhibit A. Exhibit A to the Agreement is hereby replaced with
Exhibit A attached hereto.

 

5.     Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment is subject to and contingent upon the fulfillment of each and
every one of the following conditions to the satisfaction of Lender:

 

(a)     Lender shall have received this Amendment, duly executed by Borrowers;

 

(b)     Lender shall have received (i) an Acknowledgment and Agreement of
Guarantor, duly executed by MILFAM II, L.P., and ALIMCO, (ii) the Third Amended
and Restated Limited Guaranty, duly executed by MILFAM II, L.P, and (iii) the
Limited Partnership Resolution to Guaranty, duly executed by MILFAM II, L.P.;

 

(c)     Lender shall have received the Acknowledgment and Agreement of
Subordinate Creditors, duly executed by Neil Subin as Personal Representative of
the Estate of Lloyd I. Miller, III, MILFAM II L.P., Lloyd I. Miller, III Trust
A-4, Marli B. Miller Trust A-4, and ALIMCO (“Subordinate Creditors”);

 

(d)     Lender shall have received a copy of the Letters of Administration for
the Estate of Lloyd I. Miller, III;

 

(e)     No Event of Default or Default shall have occurred and be continuing;
and

 

(f)     All of the representations and warranties set forth herein and in the
Agreement shall be true, complete and accurate in all respects as of the date
hereof (except for representations and warranties which are expressly stated to
be true and correct as of the date of the Agreement).

 

6.     Representations and Warranties. In order to induce Lender to enter into
this Amendment, each Borrower hereby represents and warrants to Lender that:

 

(a)     No Event of Default or Default is continuing;

 

2

--------------------------------------------------------------------------------

 

 

(b)     All of the representations and warranties set forth herein and in the
Agreement are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Agreement); and

 

(c)     This Amendment has been duly executed and delivered by Borrowers, and
the Agreement continues to constitute the legal, valid and binding agreements
and obligations of Borrowers, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

7.     Counterparts; Telefacsimile Execution. This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

8.     Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

9.     No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default, whether or not known to Lender and
whether or not existing on the date of this Amendment.

 

10.     Release.

 

(a)     Each Borrower, each Guarantor signing an Acknowledgment and Agreement of
Guarantor set forth below, and each Subordinate Creditor singing the
Acknowledgment and Agreement of Subordinating Creditor, hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which such
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown. Each Borrower, each Guarantor signing an Acknowledgment and Agreement
of Guarantor set forth below, and each Subordinate Creditor signing the
Acknowledgment and Agreement of each Subordinate Creditor set forth below, each
certify that it has read the following provisions of California Civil Code
Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

3

--------------------------------------------------------------------------------

 

 

(b)     Each Borrower, each Guarantor signing an Acknowledgment and Agreement of
Guarantor set forth below, and each Subordinate Creditor signing the
Acknowledgment and Agreement of each Subordinate Creditor set forth below,
understands and acknowledges that the significance and consequence of this
waiver of California Civil Code Section 1542 is that even if it should
eventually suffer additional damages arising out of the facts referred to above,
it will not be able to make any claim for those damages. Furthermore, each
Borrower, each Guarantor signing an Acknowledgment and Agreement of Guarantor
set forth below, and each Subordinate Creditor signing the Acknowledgment and
Agreement of each Subordinate Creditor set forth below, acknowledges that it
intends these consequences even as to claims for damages that may exist as of
the date of this release but which it does not know exist, and which, if known,
would materially affect its decision to execute this Agreement, regardless of
whether its lack of knowledge is the result of ignorance, oversight, error,
negligence, or any other cause.

 

11.     Reaffirmation of the Agreement. The Agreement as amended hereby remains
in full force and effect.

 

[remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.

 

 

DETERMINE INC.,
a Delaware corporation

              By /s/ John K. Nolan   Name: John K. Nolan   Title: CFO          

DETERMINE SOURCING INC.,
a Delaware corporation

              By /s/ John K. Nolan   Name: John K. Nolan   Title: CFO

 

  Amendment Number Eleven to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

 

WESTERN ALLIANCE BANK,

an Arizona corporation

              By /s/ Josh Converse   Name:

Josh Converse

  Title: Vice President

 

 

Amendment Number Eleven to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

Exhibit A
to
Amendment Number Eleven to Amended and Restated Business Financing Agreement

 

COMPLIANCE CERTIFICATE

 

TO:

Western Alliance Bank, an Arizona corporation, as successor in interest to
Bridge Bank, National Association (the “Lender”)

 

FROM:

DETERMINE, INC., a Delaware corporation f/k/a Selectica, Inc., and DETERMINE
SOURCING, INC., a Delaware corporation f/k/ Selectica Sourcing, Inc.
(“Borrowers”)

 

The undersigned authorized officer of DETERMINE, INC. a Delaware corporation
f/k/a Selectica, Inc., and DETERMINE SOURCING INC., a Delaware corporation f/k/a
Selectica Sourcing, Inc., hereby certifies that in accordance with the terms and
conditions of the Amended and Restated Business Financing Agreement between
Borrowers and Lender (the “Agreement”), (i) Borrowers are in complete compliance
for the period ending _______________ with all required covenants except as
noted below and (ii) all representations and warranties of Borrowers stated in
the Agreement are true and correct as of the date hereof. Attached herewith are
the required documents supporting the above certification. The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.
All deliverables shall comply with the requirements set forth in the Agreement.

 

Reporting Covenant

Required

Complies

       

Consolidated monthly financial statements

Within 30 days after the end of each month in which any Advance was outstanding
(including the last period in each fiscal year) and no later than 15 days prior
to each Advance

Yes

No

       

Borrowing Base Certificate

Within 10 days after the end of each calendar month and no later than 3 business
days prior to each Advance

Yes

No

       

A/R & A/P Agings, deferred revenue report (showing short term vs. long term
deferred revenue), billings detail, cash collections journal, and credit memo
report

Within 10 days after the end of each calendar month and no later than 3 business
days prior to each Advance

Yes

No

       

Consolidated quarterly financial statements

Within 45 days of the end of each calendar quarter

Yes

No

       

Compliance Certificate

Concurrent with the monthly, quarterly and annual financial statements

Yes

No

       

Consolidated annual financial statements (audited)

Within 120 days of each FYE

Yes

No

       

10K and 10Q reports

Within 5 business days of SEC filing dates

Yes

No

       

A/R & Collateral Audit

Annually

Yes

No

       

Board approved annual financial projections

30 days after the beginning of each FYE

Yes

No

               

Financial Covenant

Required

Actual

Complies

         

Asset Coverage Ratio

2.00 to 1.00 

___ to 1.00

Yes

No

 

 

 

Amendment Number Eleven to Amended and Restated Business Financing Agreement 

 

--------------------------------------------------------------------------------

 

 

Deposits

Deposits held at Western Alliance Bank:

$________________________

Deposits held outside of Western Alliance Bank:

$_________________

 

 

Amendment Number Eleven to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

Comments Regarding Exceptions:  See Attached.

BANK USE ONLY

 

 

 

Received by:
                                                                                                    

Sincerely,

AUTHORIZED SIGNER

 

 

 

Date:
                                                                                                                

 

 

                                                                                                            

Verified:
                                                                                                           

SIGNATURE

AUTHORIZED SIGNER

 

 

 

 

                                                                                                            

Date:
                                                                                                                

TITLE

 

 

Compliance Status

Yes

No

                                                                                                            

 

DATE

 

 

 

Amendment Number Eleven to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the obligations of Determine, Inc., a Delaware
corporation, f/k/a Selectica, Inc. (“Determine”), and Determine Sourcing Inc., a
Delaware corporation, f/k/a Selectica Sourcing Inc., (“Sourcing,” together with
Determine, each a “Borrower,” and collectively “Borrowers”), to Western Alliance
Bank, an Arizona corporation (“Lender”), pursuant to the Second Amended and
Restated Limited Guaranty of the undersigned (“Guaranty”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Section 10 of the
Amendment) and execution thereof; (iii) reaffirms all obligations to Lender
pursuant to the terms of its Guaranty; and (iv) acknowledges that, subject to
the terms of the Guaranty, Lender may amend, restate, extend, renew or otherwise
modify the Loan Documents and any indebtedness or agreement of Borrowers, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the obligations of the undersigned under the Guaranty.

 

 

 

  

 

 

MILFAM II L.P.,

a Delaware limited partnership

 

 

 

 

 

 

 

 

By MILFAM LLC,

 

 

 

 

a Delaware limited liability company

Its General Partner

 

 

 

 

 

 

 

 

 

  /s/ Neil S. Subin

 

     

By: Neil S. Subin       

Title: Manager

 

 

 

Amendment Number Eleven to Amended and Restated Business Financing Agreement

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the obligations of Determine, Inc., a Delaware
corporation, f/k/a Selectica, Inc. (“Determine”), and Determine Sourcing Inc., a
Delaware corporation, f/k/a Selectica Sourcing Inc., (“Sourcing,” together with
Determine, each a “Borrower,” and collectively “Borrowers”), to Western Alliance
Bank, an Arizona corporation (“Lender”), pursuant to the Third Amended and
Restated Limited Guaranty of the undersigned (“Guaranty”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Section 10 of the
Amendment) and execution thereof; (iii) reaffirms all obligations to Lender
pursuant to the terms of its Guaranty; and (iv) acknowledges that, subject to
the terms of the Guaranty, Lender may amend, restate, extend, renew or otherwise
modify the Loan Documents and any indebtedness or agreement of Borrowers, or
enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the obligations of the undersigned under the Guaranty.

 

 

 

ALIMCO FINANCIAL CORPORATION f/k/a

ALLIANCE SEMICONDUCTOR CORPORATION,

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Alan B. Howe

 

 

Name:

Alan B. Howe

 

 

Title:

 CEO

 

 

 

Amendment Number Eleven to Amended and Restated Business Financing Agreement 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATE CREDITORS AND ASSUMPTION OF
SUBORDINATION AGREEMENT

 

The undersigned, each a subordinate creditor of the indebtedness of Determine,
Inc., a Delaware corporation, f/k/a Selectica, Inc. (“Determine”), and Determine
Sourcing Inc., a Delaware corporation, f/k/a Selectica Sourcing Inc.,
(“Sourcing,” together with Determine, each a “Borrower,” and collectively
“Borrowers”), owing to, Western Alliance Bank, an Arizona corporation
(“Lender”), pursuant to the Second Amended and Restated Subordination Agreement,
dated as of December 27, 2016 (the “Subordination Agreement”), hereby (i)
acknowledges receipt of the foregoing Amendment; (ii) consents to the terms
(including without limitation the release set forth in Section 10) and execution
thereof; (iii) reaffirms all obligations to Lender pursuant to the terms of the
Subordination Agreement; and (iv) acknowledges that Lender may, subject to the
terms of the Subordination Agreement, amend, restate, extend, renew or otherwise
modify the Loan Documents between Borrowers and Lender, and any indebtedness or
agreement of Borrowers, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Subordination Agreement for all of Borrowers’ present and future indebtedness to
Lender.

 

Each of Lloyd I. Miller, III Trust A-4 and Marli B. Miller Trust A-4 (each a
“New Subordinated Creditor”) are assuming the position of, as successor in
interest to, Lloyd I. Miller Trust A-4 under the Subordination Agreement. Each
New Subordinated Creditor acknowledges the terms of the Agreement (as defined in
the Amendment) and reaffirms and agrees to assume the Subordination Agreement,
to be bound by its terms, and to be deemed a “Creditor” for all purpose
thereunder.

 

 

 

Lloyd I. Miller, III (Deceased)

 

 

 

 

 

       

 

By:

/s/ Neil S. Subin

 

 

Name:

Neil S. Subin

 

 

Title:

Executor of the Estate of Lloyd I. Miller, III

 

       

 

 

ALIMCO FINANCIAL CORPORATION f/k/a

ALLIANCE SEMICONDUCTOR CORPORATION,

a Delaware corporation

                    By: /s/ Alan B. Howe     Name: Alan B. Howe     Title: CEO  

 

 

 

MILFAM II L.P.

 

By: MILFAM LLC

Its: General Partner

                            By: /s/ Neil S. Subin     Name: Neil S. Subin    
Title: Manager  

 

 

Amendment Number Eleven to Amended and Restated Business Financing Agreement 

 

--------------------------------------------------------------------------------

 

 

 

Lloyd I. Miller, III Trust A-4

 

By:     MILFAM LLC

Its:     Investment Advisor

 

       

 

By:

/s/ Neil S. Subin

 

 

Name:

Neil S. Subin

 

 

Title:

Manager

 

       

 

 

Marli B. Miller Trust A-4

 

By:     MILFAM LLC

Its:     Investment Advisor

 

       

 

By:

/s/ Neil S. Subin

 

 

Name:

Neil S. Subin

 

 

Title:

Manager

 

       

 

 

Amendment Number Eleven to Amended and Restated Business Financing Agreement 